

EXHIBIT 10.4





Boston Scientific Corporation
 
 
Participant:
Employee ID:
Award Type: Performance Share Unit Award Agreement
Plan Name: Total Shareholder Return Performance Share Program
 
 
Award Date: [__]-Feb-2016
 



BOSTON SCIENTIFIC


INTENT TO GRANT


PERFORMANCE SHARE UNIT AWARD AGREEMENT




This Agreement, dated as of the [__] day of February, 2016 (the “Grant Date”),
is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the “Participant”, an employee of the Company or any of its
affiliates or subsidiaries. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in either the Company’s 2011 Long‑Term
Incentive Plan (the “Plan”) or in the Total Shareholder Return Performance Share
Program (the “Program”) for the period beginning January 1, 2016 and ending on
December 31, 2018 (the “Performance Period”).
 
1.    Grant and Acceptance of Award. The Company hereby indicates its award to
the Participant that number of Performance Share Units (the “Units”) set forth
herein this Agreement (the “Award”). Each Unit represents the Company’s
commitment to issue to the Participant shares of the Company’s common stock, par
value $.01 per share (the “Stock”), subject to certain eligibility, performance
and other conditions set forth herein. The Award is intended to be granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan and the Program.


2.    Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges the intent of the Company to award Units subject to certain
eligibility, performance and other conditions set forth herein.



TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4





3.    Satisfaction of Performance-Based Conditions. Subject to the eligibility
conditions described in Section 7 of this Agreement, except as otherwise
provided in Section 8 of this Agreement and Appendix B, and the satisfaction of
the performance conditions set forth on Appendix A to this Agreement during the
Performance Period, the Company intends to award shares of Stock hereunder to
the Participant at the end of the Performance Period. Except as set forth in
Section 8 of this Agreement, no shares of Stock in settlement of the Units shall
be issued to the Participant prior to the end of the Performance Period.


4.    Participant’s Rights in Stock. The shares of Stock, if and when issued
hereunder, shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock underlying each Award.


5.    Death. In the event that the Participant’s employment with the Company or
its subsidiaries or affiliates is terminated due to death after December 31,
2016, but prior to the end of the Performance Period, shares of Stock shall be
issued on a prorated basis based on actual performance as determined at the
first Committee meeting following the Performance Period. The number of shares
of Stock to be issued under the prorated Award shall be determined by
calculating (a)(i) the number of Units set forth herein multiplied by (ii) the
quotient of the number of full and partial months that the Participant worked
during the Performance Period (rounded up to the nearest whole month) divided by
36, and then multiplying the product of (a)(i) and (a)(ii) by (b) the percentile
performance amount as calculated in accordance with the terms of the Program. In
the event of the Participant’s death prior to January 1, 2017, the Award shall
be forfeited in its entirety.


6.    Retirement or Disability. In the event that the Participant’s employment
with the Company or its subsidiaries or affiliates is terminated due to
Retirement or Disability after December 31, 2016, but prior to the end of the
Performance Period, shares of Stock shall be issued on a prorated basis based on
actual performance as determined at the first Committee meeting following the
Performance Period. The number of shares of Stock to be issued under the
prorated Award shall be determined by calculating (a)(i) the number of Units set
forth herein multiplied by (ii) the quotient of the number of full and partial
months that the Participant worked during the Performance Period (rounded up to
the nearest whole month) divided by 36, and then multiplying the product of
(a)(i) and (a)(ii) by the percentile performance amount, as calculated in
accordance with the terms of the Program. In the event that the Participant
terminates his employment due to Retirement or Disability prior to January 1,
2017, the Award shall be forfeited in its entirety.



TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4





7.    Other Termination of Employment -- Eligibility Conditions. If the
employment of the Participant with the Company and its affiliates or
subsidiaries is terminated or the Participant separates from the Company and its
affiliates or subsidiaries for any reason other than death, Retirement or
Disability, any Units that remain subject to eligibility conditions shall be
void and no Stock shall be issued. Except as set forth in Sections 5, 6 and 8,
eligibility to be issued shares of Stock is conditioned on the Participant’s
continuous employment with the Company through and on the last day of the
Performance Period .


8.    Change in Control of the Company. Subject to the terms of any separate
Change in Control or similar agreement to which the Participant is bound, in the
event of a Change in Control of the Company after December 31, 2016, but prior
to the end of the Performance Period, shares of Stock shall be issued on a
prorated basis based on actual performance using the last day of the month
preceding the date on which the Change in Control is consummated as the ending
date of the Performance Period in lieu of December 31, 2018 as determined by the
Committee immediately prior to the consummation of the Change in Control. The
number of shares of Stock to be issued under the prorated Award shall be
determined by calculating (a)(i) the number of Units set forth herein multiplied
by (ii) the quotient of the number of full and partial months during the
Performance Period (rounded up to the nearest whole month) prior to the
consummation of the Change in Control divided by 36, and then multiplying the
product of (a)(i) and (a)(ii) by (b) the percentile performance amount as
calculated in accordance with the terms of the Program. In the event that a
Change in Control occurs prior to January 1, 2017, the Award shall be forfeited
in its entirety.


9.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company's recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and if, in the judgment of the Board, you commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    "Current Executive Officer" means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    "Executive Officer" means any Current Executive Officer or Former
Executive Officer.



TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4



(3)    "Former Executive Officer" means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    "Recovery" means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a "clawback" or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


10.    Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.


11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (i) all federal and state laws and regulations as the Company may
deem applicable have been complied with; (ii) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (iii) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company’s legal department.


12.    Tax Withholding. The Participant shall be responsible for the payment of
any taxes of any kind required by any national, state or local law to be paid
with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section 12, upon the issuance of Stock or the satisfaction of any
eligibility condition with respect to the Stock to be issued hereunder, or upon
any other event giving rise to any tax liability, the Company shall hold back
from the total number of shares of Stock to be delivered to the Participant, and
shall cause to be transferred to the Company, whole shares of Stock having a
Fair Market Value on the date the Stock is subject to issuance or taxation an
amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock at such time. To the extent of the Fair Market Value of the
withheld shares, the Participant shall be deemed to have satisfied the
Participant’s responsibility under this Section 12 to pay these obligations. The
Participant shall satisfy the Participant’s responsibility to pay any other
withholding, income, social or similar tax obligations with respect to the
Stock, and (subject to such rules as the Committee may prescribe) may satisfy
the Participant’s responsibility to pay the tax obligations described in the
immediately preceding sentence, by so indicating to the Company or its designee
in writing at least one (1) business day prior to the date the shares of stock
are subject to issuance and by paying the amount of these tax obligations in
cash to the Company or its designee within fifteen (15) business days following
the date the Units vest or by making other arrangements satisfactory to the
Committee for payment of these obligations. In no event shall whole

TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4



shares be withheld by or delivered to the Company in satisfaction of tax
withholding requirements in excess of the maximum statutory tax withholding
required by law. The Participant agrees to indemnify the Company against any and
all liabilities, damages, costs and expenses that the Company may hereafter
incur, suffer or be required to pay with respect to the payment or withholding
of any taxes. The obligations of the Company under this Agreement, the Plan and
the Program shall be conditional upon such payment or arrangements, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.


13.    Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.


14.    Limits on Transferability; Restrictions on Shares; Legend on Certificate.
Until the eligibility conditions of this Award have been satisfied and shares of
Stock have been issued in accordance with the terms of this Agreement or by
action of the Committee, the Units awarded hereunder are not transferable and
shall not be sold, transferred, assigned, pledged, gifted, hypothecated or
otherwise disposed of or encumbered by the Participant. Transfers of shares of
Stock by the Participant are subject to the Company’s Stock Trading Policy and
applicable securities laws. Shares of Stock issued to the Participant in
certificate form or to the Participant’s book entry account upon satisfaction of
the vesting and other conditions of this Award may be restricted from transfer
or sale by the Company and evidenced by stop-transfer instructions upon the
Participant’s book entry account or restricted legend(s) affixed to certificates
in the form as the Company or its counsel may require with respect to any
applicable restrictions on sale or transfer.


15.    Award Subject to the Plan and the Program. The Award to be made pursuant
to this Agreement is made subject to the Plan and the Program. The terms and
provisions of the Plan and the Program, as each may be amended from time to time
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained in this Agreement and a term or provision of the
Plan or the Program, the applicable terms and conditions of the Plan or Program
will govern and prevail. However, no amendment of the Plan or the Program after
the date hereof may adversely alter or impair the issuance of the Stock to be
made pursuant to this Agreement.


16.    No Rights to Continued Employment. The Company’s intent to issue the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Agreement shall not be construed in any way
to limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.


17.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may

TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4



designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.


18.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit and consent to the exclusive jurisdiction of the
Commonwealth of Massachusetts and agree that such litigation shall be conducted
only in the Commonwealth of Massachusetts, or the federal courts for the United
States for the District of Massachusetts, and no other courts, where this Award
is made and/or to be performed.


19.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]





TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4



APPENDIX A


PLAN: 2011 LONG-TERM INCENTIVE PLAN




The Performance Share Units will pay out in shares of Stock in a range of 0% to
200% of the number of Performance Share Units as follows:


TSR Performance
Percentile Rank
Performance Share Units
as a Percent of Target
90th Percentile or above
200%
80th Percentile
150%
50th Percentile
100%
30th Percentile
40%
Below 30th Percentile
0%




TSR Program



--------------------------------------------------------------------------------



EXHIBIT 10.4



APPENDIX B


Nature of Grant. In accepting the grant, I acknowledge that:


(1)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;


(2)    this Award is does not create any contractual or other right to receive
future awards, or other benefits in lieu of an award, even if awards have been
given repeatedly in the past, and all decisions with respect to future awards,
if any, will be at the sole discretion of the Company;


(3)    this Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
termination, bonuses, retirement benefits or similar payments;


(4)    the future value of the Stock is unknown and cannot be predicted with
certainty; and


(5)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award resulting from termination of
my employment by the Company (for any reason whatsoever and whether or not in
breach of local labor laws) and I irrevocably release the Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, I shall be deemed irrevocably to have waived my entitlement to pursue
such claim.
 
Data Privacy.  I hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
herein by and among, as applicable, the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
my participation in the Plan.


I understand that the Company holds certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise of the option. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the option granted under and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request my consent to participate in the Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan

TSR Program

--------------------------------------------------------------------------------



EXHIBIT 10.4



through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

TSR Program